1

2

3

4

5                                 UNITED STATES DISTRICT COURT
6
                                         DISTRICT OF NEVADA
7
     UNITED STATES OF AMERICA,                           CASE NO.: 2:15-CR-249 JCM (NJK)
8
                    Plaintiff,
9
                                                         ORDER
10   vs.

11   JOSHUA FORBES CALHOUN,
12                  Defendant.
13
             Presently before the court is the matter of United States v. Calhoun, case number 2:15-cr-
14
     00249-JCM-NJK-1. Petitioner Joshua Forbes Calhoun filed an amended motion to vacate, set
15
     aside, or correct sentence under 28 U.S.C. § 2255. (ECF No. 87). Briefing shall proceed as
16
     follows: respondent has twenty-one days from the date of this order to file a response.
17
     Thereafter, petitioner has fourteen days to file a reply.
18
             Accordingly,
19
             IT IS HEREBY ORDERED that respondent shall file a response to petitioner’s motion to
20
     vacate, set aside, or correct sentence (ECF No. 87) no later than twenty-one (21) days from the
21
     date of this order. If respondent files a response, petitioner’s reply is due fourteen (14) days
22
     thereafter.
23
             DATED: April 1, 2019.
24

25
                                                           JAMES C. MAHAN
26                                                         United States District Judge
27

28
